DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/08/2021 Non-Final Office Action, claims 1-20 were pending. Claims 1-9 were withdrawn. Claims 10, 12-17, 19, and 20 were rejected. Claims 11 and 18 were objected to. 
In the Applicant’s 02/03/2022 Reply, claims 1 and 10 were amended. Claims 4 and 11 were canceled. Claims 21 and 22 were added.
Claims 1-3, 5-10, and 12-22 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 02/24/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 10, 12-17, 19, and 20 were rejected under 35 U.S.C. 103 as being obvious over WO2014055682A1 (published 04/10/2014) and U.S. Pat. No. 5,314,695 A (issued 05/24/1994):

    PNG
    media_image1.png
    572
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    623
    media_image2.png
    Greyscale

	The Applicant amended claim 10 to require the composition to be “sterile to a level conforming to USP <71> standards under version USP 38 NF 33,” a feature not taught or suggested in WO2014055682A1. This rejection is withdrawn.
	Claims 11 and 18 were objected to for dependence on a rejected base claim. The Applicant canceled claim 11. Claim 10, from which claim 18 depends, is no longer rejected. This objection is withdrawn.

Rejections
35 U.S.C. 112(d):  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites the composition of claim 10, “wherein viable microbial contaminants in the pharmaceutical composition are at a level conforming to USP <71> standards under version USP 38 NF 33.” However, claim 10 already requires the composition to conform to USP <71> standards under version USP 38 NF 33, indicating the contents making up the composition must be sterile to USP <71> standards under version USP 38 NF 33. In addition, a composition sterile to USP <71> standards under version USP 38 NF 33 has no viable microbial contaminants exceeding the defined sterility. 
Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Relevant Art
	JPS58131920A (published 08/06/1983; English translation from espacenet) teaches the use of dead cell bodies of E.coli in an anticolibacillary agent to prevent infections in chickens. (Abstract). JPS58131920A explains that applying ionizing irradiation of 3 or 6 Megarad inoculates the E. coli cell bodies (p. 6, l.5; p. 8, l.29; p. 11, l.3), wherein the irradiation may be gamma irradiation (claim 2).
da Silva Aquino, Kátia Aparecida. "Sterilization by gamma irradiation." Gamma radiation 9:172 (2012) presents an overview of sterilization by gamma irradiation. 

Conclusion
Claims 1-3, 5-10, and 12-22 remain pending.
Claims 1-3 and 5-9 are withdrawn.
Claims 10, 12-17, and 19-22 are allowed.
Claim 18 is rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655